Citation Nr: 0619536	
Decision Date: 07/05/06    Archive Date: 07/13/06

DOCKET NO.  04-18 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military duty from July 1942 to 
October 1945.  He died in May 2003, at age 79.  The appellant 
is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan, and is now ready for appellate 
review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  At the time of his death, the veteran had not been 
granted service connected for any disease or injury related 
to his military service.

3.  The veteran died in May 2003, at age 79, and the death 
certificate reported that the immediate cause of death was 
atherosclerotic heart disease (ASHD) of months' duration due 
to (or as a consequence of) congestive heart failure (CHF) of 
months' duration, due to (or as a consequence of) chronic 
obstructive lung disease of years' duration.

4.  Although the veteran may have been exposed to some amount 
of asbestos while serving aboard ships during service in the 
Pacific Theater during World War II, there is no clinical 
evidence during the veteran's lifetime which diagnosed him 
with asbestosis, or asbestos-related lung disease; asbestosis 
is clinically known to result in a restrictive lung defect 
rather than an obstructive lung defect, and although some 
component of restrictive lung disease was confirmed in 
pulmonary function studies (PFTs), a preponderance of the 
evidence is against the finding that the veteran's exposure 
to asbestos during service either caused or contributed 
substantially or materially to cause the veteran's death.


CONCLUSION OF LAW

Service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), and 
regulations implementing this liberalizing legislation are 
applicable to the appellant's claim.  VCAA requires VA to 
notify claimants of the evidence necessary to substantiate 
their claims, and to make reasonable efforts to assist 
claimants in obtaining such evidence.  

The appellant in this case was provided formal VCAA notice in 
June 2003.  This notification informed her of the evidence 
necessary to substantiate her claim, the evidence she was 
responsible to submit, the evidence VA would collect on her 
behalf, and advised she submit any relevant evidence in her 
possession.  The veteran's service medical records and 
certain personnel records were collected for review.  Records 
of the veteran's apparently exclusive private medical 
treatment from 1996 until his death in 2003 were collected 
for review.  The veteran's claims folder was forwarded to a 
VA physician for review and the production of opinion(s).  
The appellant submitted a statement from the veteran's 
private treating physician.  All-known available relevant 
records have been collected for review, and the appellant 
does not argue nor does the evidence on file suggest that 
there remains any additional evidence which has not been 
collected for review.  The VCAA is satisfied in this appeal.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Service connection may be established for disability 
resulting from disease or injury incurred or aggravated in 
line of duty, or which is otherwise attributable to some 
incident of service.  38 U.S.C.A. § 1110.  Service connection 
may also be granted for certain chronic diseases such as 
arteriosclerosis, sarcoidosis and endocarditis (all forms of 
valvular heart disease), which are shown to have become 
manifest to a compensable degree within one year from the 
date of service separation.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

To establish service connection for the cause of death, the 
evidence must show that disability incurred or aggravated or 
otherwise related to service, either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause of death, or it must be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312.  

Analysis:  The service medical records from the 1940's 
contain no complaints, findings, diagnosis or treatment for 
heart disease of any type or chronic obstructive pulmonary 
disease (COPD) or lung disease of any type, and all findings 
in this regard were essentially normal, as were chest X-rays 
taken during service.  There was no heart disease diagnosed 
to a compensable degree within one year after the veteran was 
separated from service in October 1945.  Of course, the 
appellant does not argue that the causes for the veteran's 
death were incurred in service directly, she argues that the 
veteran was exposed to asbestos during his service aboard 
ship, and that this asbestos contributed substantially to the 
veteran's lung disease which led to his death from heart 
disease. 

A State of Michigan Certificate of Death indicates that the 
veteran died in May 2003 at age 79.  The immediate cause of 
death was ASHD of months' duration due to or as a consequence 
of CHF of months' duration, due to or as a consequence of 
chronic obstructive lung disease of years' duration.  No 
autopsy was performed.  

The veteran died at home, so there are no terminal 
hospitalization records.  However, all records of the 
veteran's private treatment for his terminal and other 
conditions were collected for review reflecting treatment 
from 1996 until the time of his death in 2003.  These records 
clearly document that the veteran's overriding disability was 
COPD.  A series of X-ray studies commencing in 1996 were 
interpreted as revealing COPD with chronic changes in the 
lungs.  In 1998, the heart size appeared normal.  In 1999 the 
impression was COPD with chronic changes with mild prominence 
of the central pulmonary arteries, similar to previous 
studies.  In April 2003, there was noted to have been no 
interval change since November 1999.  In May 2003, X-rays 
were interpreted as revealing changes of COPD and mild 
scattered chronic interstitial changes without apparent acute 
process.  These records reveal that the veteran had 
occasional acute exacerbations, and an exacerbation in May 
2003 resulted in the veteran's death.

In June 2003, one of the veteran's private treating 
physicians submitted a statement that the veteran had been 
under his care for 10 years for chronic obstructive pulmonary 
disease.  He wrote that he believed that the veteran's COPD 
"was exacerbated by his exposure to asbestos."  

The RO referred the veteran's claims folder, including all 
above described records of the veteran's private treatment in 
the years prior to his death, to a VA physician for review 
and the production of an opinion.  In January 2004, this VA 
physician wrote that he had reviewed the veteran's claims 
folder and he noted that asbestosis (asbestos-related lung 
disease) caused a restrictive ventilatory impairment.  It was 
his opinion that the veteran's chronic obstructive pulmonary 
disease was not likely related to any asbestos exposure.  It 
was subsequently pointed out that pulmonary function studies 
(PFTs) on file from May 2002 were interpreted as not only 
revealing that the veteran had chronic obstructive lung 
disease, but that he also apparently had a restrictive 
element to his lung disease as well.  In August 2004, this VA 
doctor wrote that the veteran's death was significantly 
attributable to his documented COPD.  Finally, in October 
2004, the physician again reviewed the veteran's record, and 
wrote that it was his opinion that the veteran's "asbestos-
related lung disease did not significantly contribute to the 
veteran's death."  

The VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C provides guidance for VA adjudicators 
considering claims for service connection for disabilities 
resulting from exposure to asbestos.  This manual points out 
that asbestos is a fibrous form of silicate mineral of varied 
chemical composition and physical configuration, and that 
common materials containing asbestos include steam pipes for 
heating units and boilers, fire proofing materials, and 
thermal insulation.  Inhalation of asbestos fibers can 
produce fibrosis, the most commonly occurring of which is 
interstitial pulmonary fibrosis known as asbestosis.  It 
further provides that all persons with significant asbestosis 
develop cor pulmonale, a heart disease secondary to disease 
of the lung or its blood vessels.  The latent period for 
development of disease due to asbestos exposure may range 
from 10 to 45 or more years between first exposure and 
development of disease.  A diagnosis of asbestosis requires a 
history of exposure "and radiographic evidence of parenchymal 
lung disease."  Major occupations involving exposure to 
asbestos include working in shipyards.  

After careful consideration of all of the evidence on file, 
the Board concludes that a preponderance of the evidence of 
record is against the appellant's claim for service 
connection for cause of the veteran's death.  As noted above, 
the applicable laws and regulations for such claims require 
that disability incurred or aggravated or otherwise related 
to service either directly caused or "contributed 
substantially or materially to cause" a veteran's death.  The 
certificate of death reveals that the immediate cause of 
death was heart disease of months' duration, but that the 
underlying cause of heart disease was chronic obstructive 
lung disease which had existed for a number of years.  It is 
well-established in medicine that asbestos-related lung 
disease results in a restrictive disease rather than an 
obstructive disease, and the clinical evidence on file 
clearly documents, and the death certificate itself includes 
reference to, obstructive lung disease.  While the veteran's 
PFTs did document some restrictive element to the veteran's 
lung disease, it is noteworthy that at no time during the 
veteran's lifetime was he ever diagnosed as having 
interstitial pulmonary fibrosis or asbestosis, nor were X-ray 
studies ever interpreted as revealing a "parenchymal lung 
disease."  Although the veteran is noted to have died from 
the immediate cause of atherosclerotic heart disease and 
congestive heart failure, no records of the veteran's 
treatment on file include any finding or diagnosis of 
cor pulmonale heart disease, which is known to affect all 
persons with significant asbestosis.  

In June 2003, one of the veteran's private treating 
physicians wrote that he had treated the veteran for 10 years 
for COPD, and he believed the veteran's COPD "was exacerbated 
by his exposure to asbestos."  However, this doctor provided 
no basis of any kind for this opinion.  He did not indicate 
the basis for his belief that the veteran was actually 
exposed to asbestos and, more importantly, he provided no 
opinion as to the degree of exacerbation he believed the 
veteran's asbestos exposure to have caused.  The reviewing VA 
physician correctly noted that COPD, the essential finding on 
the veteran's death certificate, was an obstructive process, 
and that asbestosis was a restrictive lung process.  When 
pulmonary function testing results indicative of some degree 
of restrictive effect to the veteran's lungs were pointed out 
to this physician, he responded that he did not believe that 
the asbestos-related aspect of the veteran's lung disease 
significantly contributed to the veteran's death.  

A preponderance of the evidence on file shows that the major 
contributor to the veteran's death was an obstructive lung 
defect of years' duration.  Although the veteran might be 
presumed to have been exposed to some amount of asbestos 
fibers during his service above three separate ships, it is 
noted that his service aboard ship was listed as a cook, not 
in an engine or boiler room, which is well-known to be the 
most hazardous area of exposure aboard ships of this era.  
Although the veteran was in receipt of a diagnosis of COPD 
from at least 1996 until the time of death, the veteran was 
never diagnosed with asbestosis or any significant 
restrictive lung disease, nor were X-ray studies interpreted 
as revealing parenchymal lung disease, nor was he ever 
diagnosed with cor pulmonale heart disease, which all persons 
with significant asbestosis develop.  

Under the circumstances, the statement provided by the 
veteran's private treating physician in June 2003 is 
unpersuasive because it fails to provide any basis for the 
opinion, and it fails to provide any indication of the degree 
of exacerbation of the veteran's COPD attributable to actual 
asbestos exposure.  Logically speaking, an exacerbation could 
be an increase of one or more percent in disability, and the 
law governing awards of service connection for cause of death 
require that incidents of service either directly cause or 
contribute substantially or materially to cause a veteran's 
death.  In this case a preponderance of the evidence is 
against a finding that the veteran's exposure to asbestos 
fibers during service aboard three ships as a cook, if any, 
either caused the veteran's death or substantially or 
materially contributed to cause the veteran's death.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


